310 S.W.3d 303 (2010)
STATE of Missouri, Respondent,
v.
Kenneth Ray PAIR, Appellant.
No. ED 93241.
Missouri Court of Appeals, Eastern District, Division Three.
May 11, 2010.
Margaret M. Johnson, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Karen L. Kramer, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, and LAWRENCE E. MOONEY, JJ.

ORDER
PER CURIAM.
Kenneth Ray Pair appeals the judgment entered upon a jury verdict convicting him of driving while intoxicated and driving while license revoked. We find that the trial court did not err in denying Pair's motion for judgment of acquittal. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).